Name: Commission Regulation (EC) NoÃ 1515/2005 of 19 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 20.9.2005 EN Official Journal of the European Union L 244/1 COMMISSION REGULATION (EC) No 1515/2005 of 19 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 20 September 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 September 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 19 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 39,4 096 19,5 204 49,2 999 36,0 0707 00 05 052 89,6 096 81,9 999 85,8 0709 90 70 052 61,5 999 61,5 0805 50 10 388 66,1 524 60,9 528 61,4 999 62,8 0806 10 10 052 81,4 212 105,3 220 193,2 624 133,0 999 128,2 0808 10 80 388 80,9 400 82,7 508 34,6 512 52,3 528 22,9 720 37,8 800 136,7 804 68,1 999 64,5 0808 20 50 052 93,0 388 68,1 528 37,0 720 84,9 800 143,7 999 85,3 0809 30 10, 0809 30 90 052 91,9 624 108,8 999 100,4 0809 40 05 052 77,7 066 72,0 098 65,3 388 18,0 508 24,5 624 125,8 999 63,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.